Citation Nr: 1529042	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-44 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for bowel impairment due to Department of Veterans Affairs (VA) treatment beginning in April 2006.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for posttraumatic stress disorder (PTSD) and depression, due to VA treatment beginning in April 2006.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO).  When this case was previously before the Board in May 2012 and in April 2014, it was remanded for additional development of the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts compensation benefits pursuant to 38 USCA § 1151 are warranted for bowel impairment and PTSD and depression.  He alleges that he was assaulted by a nurse during a bowel program in 2006 while hospitalized at a VA facility and that he has current disabilities as a result of the procedure.

When a Veteran suffers a qualifying additional disability as the result of VA care, treatment, or examination, compensation will be awarded as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, the additional disability must have been directly caused by fault on the part of VA.  To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without informed consent. Alternatively, compensation will be awarded if the additional disability was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d).  To determine whether there is additional disability, the Veteran's condition immediately before the incident at issue is compared to his condition after the incident and related care.  The evidence must show that VA's care, treatment, or examination actually caused additional disability, not merely that additional disability was present after such VA care.  38 C.F.R. § 3.361(b), (c)(1).

As an initial matter, the Board notes that the record of evidence includes an email dated February 14, 2013 which lists the subject as "as requested."  The email clearly included an attachment; however, it is unclear whether this attachment was printed out and added to the file.  On remand, this attachment should be added to the Veteran's VBMS online claims file.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board's directives in its April 2014 remand included instructions to provide the Veteran with a VA mental disorders examination.  The examiner was asked to provide an opinion as to whether the Veteran had an additional psychiatric disability due to VA treatment and if so, whether the proximate cause was the result of either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or an event not reasonable foreseeable. 

The Veteran was provided with the VA examination in May 2014.  The Board finds that the examination is inadequate as it is internally inconsistent.  The examiner opined that the Veteran's presentation suggested a diagnosis related to an
Unspecified Depressive Disorder, and that it was more than likely the incident that occurred in 2006 significantly impacted the Veteran's mood.  However, the examiner also opined that there was no additional psychiatric disability noted due to VA treatment whether the proximate cause was the result of either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or an event not reasonable foreseeable.  As the opinion is contradictory, as addendum opinion is necessary to clarify the opinion.
	
The examiner was also asked to opine as to whether the Veteran had additional bowel disability due to VA treatment and if so, whether the proximate cause was the result of either carelessness negligence, lack of proper skill, error in
Judgment, or similar instance of fault on the part of the VA or an event not reasonable foreseeable. 

The Veteran was provided with the VA examination in June 2014.  The examiner noted at the outset that he was a Physician's Assistant with no special credentials in gastroenterology, but that he had ten years of experience in Primary Care working in the Military and almost eight years of experience working in Gastroenterology at the Central Texas Veterans Health Care System.  He further noted that his experience had been almost exclusively in the outpatient arena, and that he did not have experience with the device that the Veteran has stated was inserted into his rectum.  Nonetheless, the examiner found that he could not substantiate that any unexpected or unusual physical injury was sustained by the patient due to treatment by the VA.  He noted that the Veteran did have rectal pain reported during his admission and after, but that he could not find any documentation to support that these complaints were not expected with his history of hemorrhoids and digital stimulation as part of a routine bowel program due to his partial tetraplegia.  He noted that the Veteran's January 2013 colonoscopy did not show any signs of injury, his digital rectal exams have been recorded as normal, and that he had normal tone and muscular control of his anal sphincter on exam. 

The central issue in an 1151 claim is whether the Veteran has additional disability as a result of VA treatment.  While the examiner appeared to opine that the Veteran did not have a current bowel disability, VA medical records reflect that he has a neurogenic bowel and ongoing constipation.  It is unclear from the record whether the Veteran's neurogenic bowel or constipation was worsened by the procedure done in 2006.

As such, on remand, an opinion should be obtained from an appropriate specialist, to determine whether the Veteran has an additional bowel disability and, if so, whether the proximate cause was the result of either (1) carelessness negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or (ii) an event not reasonable foreseeable. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the attachment included in an email dated February 14, 2013 which lists the subject as "as requested" and add it to the clams file. 

2.  Request an addendum opinion from an appropriate specialist as regarding whether the Veteran has additional disability as a result of a procedure performed by the VA as part of a bowel program in 2006. 

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide answers to the following questions:

(a)  Does the Veteran have additional bowel disability due to VA treatment (established by comparing the Veteran's condition immediately before the incident at issue to his condition after the incident and related care; a worsening of his disorders, including neurogenic bowel and constipation, would qualify as an additional disability)?


If so: 

(b)  Is the proximate cause of the additional disability the result of either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA? The examiner must address whether VA exercised the degree of care that would be expected of a reasonable health care provider, and whether the Veteran was given informed consent (written or oral).

(c)  Is the proximate cause of the additional disability the result of an event not reasonably foreseeable?  The examiner must address whether a reasonable health care provider would have foreseen the event or considered to be an ordinary risk of the treatment provided-in other words whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.

The Board notes that the Veteran had alleged an assault in connection with this VA treatment-during a bowel program performed in 2006; however, regardless of whether his allegations have been proven, an opinion must be rendered as to whether the procedure resulted in additional disability, as set out above.

The examiner must provide reasons for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Request an addendum opinion from an appropriate specialist as regarding whether the Veteran has additional psychiatric disability as a result of a procedure performed by the VA as part of a bowel program in 2006. 

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide answers to the following questions:

(a)  Does the Veteran have additional psychiatric disability due to VA treatment (established by comparing the Veteran's condition immediately before the incident at issue to his condition after the incident and related care)?

If so: 

(b)  Is the proximate cause of the additional disability the result of either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA? The examiner must address whether VA exercised the degree of care that would be expected of a reasonable health care provider, and whether the Veteran was given informed consent (written or oral).

(c)  Is the proximate cause of the additional disability the result of an event not reasonably foreseeable?  The examiner must address whether a reasonable health care provider would have foreseen the event or considered to be an ordinary risk of the treatment provided-in other words whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.

The Board notes that the Veteran had alleged an assault in connection with this VA treatment-during a bowel program performed in 2006; however, regardless of whether his allegations have been proven, an opinion must be rendered as to whether the procedure resulted in additional disability, as set out above.

The examiner must provide reasons for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The RO should then review the record and readjudicate the claims. If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




